Exhibit 10.3

CLASS A RESTRICTED SHARE AGREEMENT

(Rollover Restricted Shares)

This CLASS A RESTRICTED SHARE AGREEMENT (this “Agreement”) is executed on May 6,
2009 by Intelsat Global, Ltd. (formerly known as Serafina Holdings Limited and
referred to herein as the “Company”) and Phillip L. Spector (the “Employee”);

WHEREAS, the Company entered into that certain Share Purchase Agreement, dated
as of June 19, 2007, by and among the Company, Serafina Acquisition Limited,
Intelstat Holdings, Ltd. (“Intelsat”) and the selling shareholders named therein
(the “Share Purchase Agreement”); and

WHEREAS, the transaction contemplated by the Share Purchase Agreement (the
“Acquisition”) has been consummated as of February 4, 2008; and

WHEREAS, the Class A Restricted Shares subject to this Agreement (each a “Class
A Restricted Share” and collectively the “Class A Restricted Shares”) were
issued as of February 4, 2008 (the “Issuance Date”) under that certain
Contribution and Subscription Agreement, dated as of the Issuance Date, by and
among the Company and the investors named therein (the “Contribution
Agreement”); and

WHEREAS, the Employee contributed to the Company as of the Issuance Date one or
more restricted shares issued under the Intelsat Holdings, Ltd. 2005 Share
Incentive Plan (each an “Original Restricted Share” and collectively the
“Original Restricted Shares”) in exchange for the Class A Restricted Shares; and

WHEREAS, the Company wishes to carry out the Intelsat Global, Ltd. 2008 Share
Incentive Plan (as it may be amended from time to time, the “Plan”), the terms
of which are hereby incorporated by reference and made a part of this Agreement;
and

WHEREAS, the Committee appointed to administer the Plan pursuant to Section 3 of
the Plan has determined that it would be to the advantage and best interest of
the Company and its shareholders to enter into this Agreement with the Employee
as an inducement to remain in the service of the Company or one or more of its
Subsidiaries (the “Employer”); and

WHEREAS, the Employee and the Company acknowledge and agree that, upon and
following the date hereof, the Class A Restricted Shares shall be governed
solely by the Plan and this Agreement; and

WHEREAS, this Agreement memorializes certain terms and conditions applicable to
the Class A Restricted Shares;

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties hereto do hereby
agree as follows:

 

1. Capitalized Terms. Capitalized terms not defined herein shall have the
meaning ascribed to such terms in the Plan.



--------------------------------------------------------------------------------

2. Issuance. Upon execution of the Contribution Agreement, the Company or one of
its Affiliates issued to the Employee 70,165.54 Class A Restricted Shares, par
value U.S. $.001 per share in exchange for 17,527.94 Original Restricted Shares.
The Employee acknowledges that the Class A Restricted Shares will be subject to
the terms and conditions set forth in this Agreement and shall continue to be
subject to a substantial risk of forfeiture and restrictions on transferability.

 

3. 83(b) Election. The Employee has previously made a timely election with the
Internal Revenue Service (the “IRS”) under Section 83(b) of the Internal Revenue
Code of 1986, as amended (the “Code”) and the regulations promulgated thereunder
(the “83(b) Election”).

 

4. Equity Plan. The Class A Restricted Shares and this Agreement shall be
subject to the terms of the Plan, to the extent the terms of such Plan are not
inconsistent with the terms of this Agreement. In the event of any inconsistency
between the terms of the Plan and the terms of this Agreement, this Agreement
shall govern.

 

5. Vesting. So long as the Employee becomes a party to the Management
Shareholders Agreement with respect to any Class A Restricted Shares, the
Class A Restricted Shares shall vest over twenty-four months in twenty-four
equal monthly installments of 2923.56 shares each on the last day of each
calendar month commencing on February 29, 2008 so that the all of the Class A
Restricted Shares shall be vested on January 31, 2010, subject to the Employee’s
continued employment on the date of vesting and to Section 6 below.
Notwithstanding the foregoing, immediately prior to the first Change in Control
to occur following the Issuance Date (and subject to the consummation of such
Change in Control), any unvested Class A Restricted Shares shall become fully
vested.

 

6. Termination of Employment.

 

  (a) Termination without Cause or for Good Reason. In the event of the
Employee’s Termination of Employment by the Employer without Cause or by the
Employee for Good Reason (as defined in the employment agreement by and among
the Company, Intelsat, Ltd. and the Employee dated as of May 6, 2009 and
effective as of February 4, 2008 (the “Employment Agreement”)):

 

  (i) Treatment. Any unvested Class A Restricted Shares (and the related cash
dividends and proceeds thereof held by the Company in accordance with Section 8
hereof (“Custodial Dividends”), if any, with respect to such Class A Restricted
Shares which have not vested at the time of the dividend payment) shall vest as
of the date of termination.

 

  (ii)

Repurchase Right. Subject to Section 7 hereof, any Class A Shares held by the
Employee as a result of the vesting of Class A Restricted Shares may be
repurchased by the Company at any time during the two-year

 

2



--------------------------------------------------------------------------------

 

period following the date of Termination of Employment, at a purchase price per
Class A Share equal to the Fair Market Value of such Class A Share as of the
date of such repurchase. Notwithstanding the foregoing, if any Class A
Restricted Shares are repurchased by the Company (or the Sponsor Shareholder
pursuant to Section 11 of the Management Shareholders Agreement) during the
period commencing with such Termination of Employment and ending on the six
month anniversary of such Termination of Employment (the “Involuntary
Termination Protected Period”), and, subsequent to such repurchase, but prior to
the expiration of the Involuntary Termination Protected Period either (A) an
Initial Public Offering occurs, or (B) the Company enters into a definitive
agreement with respect to a Change in Control transaction, then, upon the
consummation of such Change in Control pursuant to the terms of such definitive
agreement or the consummation of such Initial Public Offering, as the case may
be, the Company shall pay to the Employee within sixty (60) days after the
consummation of such Change in Control or Initial Public Offering an amount
equal to the excess, if any, of (x) the Fair Market Value of such Class A
Restricted Shares on the date of the Change in Control or the Initial Public
Offering over (y) the purchase price paid to the Employee for such Class A
Restricted Shares.

 

  (b) Resignation by the Employee.

 

  (i) Treatment. In the event of a Termination of Employment by the Employee
other than for Good Reason or due to death or Permanent Disability, all unvested
Class A Restricted Shares (and the related Custodial Dividends paid, if any,
with respect to such Class A Shares which have not vested at the time of the
dividend payment) shall be immediately forfeited.

 

  (ii)

Repurchase Right. Any Class A Shares held by the Employee as a result of the
vesting of Class A Restricted Shares may be repurchased by the Company at any
time during the two-year period immediately following the date of any
Termination of Employment that occurs during the period beginning on the
Issuance Date and ending on July 31, 2010, at a purchase price per Class A Share
equal to the lesser of (1) the Fair Market Value of such Class A Share on the
date of such termination, or (2) (A) the Fair Market Value of such Class A Share
on the date of the Closing minus (B) the value of any dividends, distributions,
or dividend equivalents previously paid to the Employee in respect of such
Class A Share (subject to equitable adjustment in the Committee’s good faith
discretion to reflect dividends, distributions, corporate transactions, or
similar events, to the extent not reflected in (2)) but in no event less than
the par value of such Share. With respect to any Termination of Employment
following July 31, 2010, any Class A Shares held by the Employee as a result of
the vesting of Class A Restricted Shares may be repurchased by the Company

 

3



--------------------------------------------------------------------------------

 

at any time during the two-year period immediately following the date of such
Termination of Employment at the Fair Market Value of such Class A Share on the
date of such repurchase.

 

  (c) Death and Permanent Disability.

 

  (i) Treatment. In the event of the Employee’s Termination of Employment by
reason of the Employee’s death or Permanent Disability (as defined in the
Employment Agreement), any Class A Restricted Shares (and the related Custodial
Dividends paid, if any, with respect to such Class A Shares which have not
vested at the time of the dividend payment) that are not vested as of the date
of death or date of Termination of Employment due to Disability shall vest as of
the date of death or date of Termination of Employment due to Disability.

 

  (ii) Repurchase of Vested Shares. Subject to Section 7 hereof, following the
Termination of Employment due to death or Disability described above, any
Class A Shares held by the Employee as a result of the vesting of Class A
Restricted Shares may be repurchased by the Company at any time during the
two-year period following the date of Termination of Employment at a purchase
price per Class A Share equal to the Fair Market Value of such Class A Share as
of the date of such repurchase. Notwithstanding the foregoing, if any Class A
Restricted Shares are repurchased by the Company (or the Sponsor Shareholder
pursuant to Section 11 of the Management Shareholders Agreement) during the
period commencing with such Termination of Employment and ending on the six
month anniversary of such Termination of Employment (the “D & D Protected
Period”), and, subsequent to such repurchase, but prior to the expiration of the
D & D Protected Period, either (A) an Initial Public Offering occurs, or (B) the
Company enters into a definitive agreement with respect to a Change in Control
transaction, then, upon the consummation of such Change in Control pursuant to
the terms of such definitive agreement or the consummation of such Initial
Public Offering, as the case may be, the Company shall pay to the Employee
within sixty (60) days after the consummation of such Change in Control or
Initial Public Offering an amount equal to the excess, if any, of (x) the Fair
Market Value of such Class A Restricted Shares on the date of the Change in
Control or the Initial Public Offering over (y) the purchase price paid to the
Employee for such Class A Restricted Shares.

 

  (d)

Termination for Cause. In the event of the Employee’s Termination of Employment
by the Employer for Cause, all Class A Restricted Shares (and the related
Custodial Dividends paid, if any, with respect to such Class A Shares which have
not vested at the time of the dividend payment) that have not yet been vested
(or paid, as applicable) as of the date of termination, shall be forfeited as of
the date of termination and from and after the date of such termination, the
Company may repurchase any or all of such Class A Shares held by the Employee

 

4



--------------------------------------------------------------------------------

 

as a result of the vesting of Class A Restricted Shares for a purchase price per
Class A Share equal to the Paid-in-Capital amount (as defined in
Section 8(b)(ii)(A) below) of such Class A Share.

 

  (e) Expiration of Repurchase Rights. Notwithstanding any other provision of
this Section 6, the Company’s repurchase rights set forth in this Section 6 with
respect to Class A Restricted Shares held by the Employee shall expire
immediately prior to the occurrence of an Initial Public Offering or a Listing
Event (subject to the consummation of such Initial Public Offering or such
Listing Event).

 

7. Restrictions. In order to receive any Class A Restricted Shares or Class A
Shares, the Employee must be or become a party to the Management Shareholders
Agreement and must execute the proxy attached hereto as Exhibit A of this
Agreement. The transferability of Class A Restricted Shares and any Class A
Shares that are held by the Employee as a result of vesting of Class A
Restricted Shares shall be governed by the Management Shareholders Agreement.
Notwithstanding anything to the contrary in Section 6 hereof, in the event that
the Employee has transferred any Class A Share that was held by the Employee as
a result of vesting of Class A Restricted Shares to a person or entity other
than a Permitted Transferee (as such term is defined in the Management
Shareholders Agreement), and such transfer was in accordance with the terms of
the Management Shareholders Agreement, the Company shall not have the right to
repurchase such transferred Class A Shares. Any transferee of Class A Restricted
Shares or Class A Shares from the Employee (and any subsequent transferee) shall
be required to execute the proxy attached hereto as Exhibit A of this Agreement
and become a party to the Management Shareholders Agreement.

 

8. Employee Shareholder Rights.

 

  (a) Prior to the date on which the Class A Restricted Shares vest, except as
otherwise set forth herein, in the Plan or in the proxy executed by the
Employee, the Employee shall have all rights of a shareholder with respect to
the Class A Restricted Shares.

 

  (b)

Shareholders of Class A Restricted Shares shall be entitled to receive their
percentage interest of all Distributions paid to shareholders until each
shareholder of Class A Shares receives Distributions equal to their Paid in
Capital (as defined below), and, thereafter, the holders of Class B Shares and
holders of Class A Shares shall be entitled to receive Distributions ratably
based upon the proportionate number of outstanding common shares of the Company
held by each such shareholder; provided that at the time of any Distribution of
Class A Shares to the holders of Class A Restricted Shares (a “Class A Share
Distribution”), the Company shall simultaneously make a Class B Share
distribution to the holders of Class B Shares in an amount necessary to maintain
the proportion of Class A Shares to Class B Shares in effect as of the date of
such Class A Share Distribution; and provided, further, that for purposes of
determining the value of the Class A Shares distributed pursuant to any Class A
Share Distribution, the value of each Class A Share shall be equal to the excess
of

 

5



--------------------------------------------------------------------------------

 

(x) the value of a Class A Share over (y) the value of a Class B Share, in each
case, determined as of the date of such Class A Share Distribution. For purposes
of this Agreement,

 

  (i) “Distributions” shall mean, (A) distributions of Class A Shares,
(B) distributions in liquidation of the Company and (C) other distributions
payable to shareholders for which such an entitlement to receive such
distribution would not prevent the Class A Shares from qualifying as “service
recipient stock” within the meaning of Department of Treasury Regulations
Section 1.409A-1(b)(5)(iii);

 

  (ii) “Paid-in-Capital” shall mean, (A) with respect to each Class A Restricted
Share issued on the Closing Date, the Fair Market Value of such Class A Share on
the Closing Date (which, for the avoidance of doubt, was $100 per share),
(B) with respect to each Class A Share acquired upon exercise of any Rollover
Option, the Fair Market Value of such Class A Share on the Closing Date and
(C) with respect to any other Class A Share, the purchase price paid by such
shareholder for such Class A Share (including, without limitation, the exercise
price paid upon exercise of any Share Option); and

 

  (iii) “Rollover Option” shall mean a Non-Qualified Stock Option issued to an
optionholder on the Closing Date in consideration for the termination and
cancellation of one or more stock rights issued under the Intelsat Holdings,
Ltd. Share Incentive Plan.

 

  (c)

Notwithstanding the foregoing, cash dividends, if any, paid with respect to any
Class A Restricted Shares which have not vested at the time of the dividend
payment shall be paid to and held in the custody of the Company, shall accrue
interest at the lesser of the interest rate applicable to the primary revolving
credit agreement of the Company or its Subsidiaries, as in effect from time to
time, or 4% compound interest per annum, and shall be subject to the same
restrictions that apply to the corresponding Class A Restricted Shares. Any
Custodial Dividends held by the Company (including any interest thereon payable
in accordance with this Section 8) with respect to such unvested Class A
Restricted Share shall be paid to the Employee at the earliest event to occur:
(i) at such time as any Class A Restricted Share vests pursuant to the vesting
schedule in Section 5 hereof (disregarding vesting under a Change in Control),
(ii) when the Employee incurs a “separation from service” as defined in Code
Section 409A, provided that such Custodial Dividends are not otherwise forfeited
as described herein or (iii) on a Change in Control, provided that such Change
in Control would also constitute a change in ownership or effective control of
the Company or a change in the ownership of a substantial portion of the assets
of the Company within the meaning of Code Section 409A. Following the date upon
which the Class A Restricted Shares vest, all sales, transfers, assignments,
pledges or other encumbrances and dispositions shall be subject to the terms of
the Management Shareholders Agreement. Notwithstanding anything to the contrary
in this

 

6



--------------------------------------------------------------------------------

 

Agreement, any or all Class A Shares that are deemed to be forfeited hereunder
may be repurchased by the Company, at any time and from time to time from and
after the date of such forfeiture, for a purchase price per Share equal to the
par value of such repurchased Share, and following such forfeiture, the Employee
shall have no rights with respect to such Class A Shares other than the receipt
of such par value amount.

 

9. Changes in Shares. In the event of any share split, reverse share split,
dividend, merger, amalgamation, consolidation, recapitalization or similar event
affecting the capital structure of the Company, the number and kind of shares
(or other property, including without limitation cash) subject to this Agreement
and the calculation of Paid-in-Capital shall, in each case, be equitably
adjusted by the Committee as it in good faith deems appropriate to prevent the
dilution or enlargement of the value of the Employee’s Class A Restricted
Shares.

 

10. Taxes. No later than the date as of which an amount first becomes includible
in the gross income of the Employee for federal income tax purposes with respect
to any Class A Restricted Shares, the Employee shall pay to the Company, or make
arrangements satisfactory to the Company regarding the payment of, all federal,
state, local and foreign taxes that are required by applicable laws and
regulations to be withheld with respect to such amount, provided, that the
Company may require the deduction of any such taxes from any payment otherwise
due to the Employee, including the delivery of the Class A Restricted Shares
that gives rise to the withholding requirement.

 

11. Notices. Any notices required or permitted hereunder shall be addressed to
the Company at its corporate headquarters, attention: General Counsel, or to the
Employee at the address then on record with the Company, as the case may be, and
deposited, postage prepaid, in the United States mail. Either party may, by
notice to the other given in the manner aforesaid, change his/her or its address
for future notices.

 

12. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of Bermuda without regard to its conflict of laws
principles.

 

13. Successor. This Agreement shall bind and inure to the benefit of the
Company, its successors and assigns, and the Employee and his or her personal
representatives and assigns.

 

14. Amendment. Notwithstanding the terms and provisions as provided under the
Plan and this Agreement, the Company, Committee or the Board may not amend,
modify or terminate the terms and provisions of this Agreement without the
Employee’s written consent. Any dispute as to the Committee’s or the Board’s
decision or interpretation under the Plan and this Agreement shall be resolved
pursuant to Section 16 hereof.

 

15.

Laws and Regulations. No Class A Shares shall be issued under this Agreement
unless and until all legal requirements applicable to the issuance of such
Class A Shares have been complied with to the satisfaction of the Committee. The
Committee shall have the right to condition any issuance of Class A Shares to
the Employee hereunder on the

 

7



--------------------------------------------------------------------------------

 

Employee’s undertaking in writing to comply with such restrictions on the
subsequent disposition of such Class A Shares as the Committee shall deem
necessary or advisable as a result of any applicable law or regulation.

 

16. Dispute Resolution. Arbitration (under a “de novo” standard of review) will
be the method of resolving disputes under this Agreement with respect to any
Committee decisions under the Plan or hereunder. All arbitrations arising out of
this Agreement shall be conducted in Washington, D.C. Subject to the following
provisions, the arbitration shall be conducted in accordance with the rules of
the American Arbitration Association (the “Association”) then in effect. Any
award entered by the arbitrators shall be final, binding and nonappealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. The arbitrators shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement other than a benefit specifically provided under or by virtue of the
Agreement. Each party shall be responsible for its own expenses relating to the
conduct of the arbitration (including reasonable attorneys’ fees and expenses)
and shall share the fees of the Association equally. Notwithstanding the
foregoing, any issue(s) previously decided under Section 7.8 of the Employment
Agreement, Section 17 of the Class B Restricted Share Agreement (as defined in
the Employment Agreement) or Section 19 of the Option Agreement (as defined in
the Employment Agreement) shall be controlling over any similar issue(s)
challenged by either party under this Section 16, and if any issues to be
resolved under this Section 16 arise at the same time issues arise under the
Employment Agreement, the Class B Restricted Share Agreement or the Option
Agreement, then such issues shall be combined and resolved under one single
arbitration proceeding.

 

17. Miscellaneous.

 

  (a) The Company shall not be required (i) to transfer on its books any Class A
Restricted Shares which shall have been sold or transferred in violation of any
of the provisions set forth in this Agreement, the Plan or the Management
Shareholders Agreement or (ii) to treat as owner of such Class A Restricted
Shares or to accord the right to vote as such owner or to pay dividends to any
transferee to whom such Class A Restricted Shares shall have been so
transferred.

 

  (b) This Agreement shall not be construed so as to grant the Employee any
right to remain in the employ of the Company or any Subsidiary.

 

  (c) This Agreement may be executed in counterparts, which together shall
constitute one and the same original.

 

  (d)

This Agreement, the Management Shareholders Agreement and the Plan set forth the
entire understanding and agreement of the Employee and the Company (or any
Employer) with respect to Class A Restricted Shares, and supersede any and all
other understandings, commitments, terms sheets, negotiations or agreements of
or between the Employee and the Company (or any Employer) relating to

 

8



--------------------------------------------------------------------------------

 

restricted shares of the Company (including, without limitation, the Intelsat
Holdings, Ltd. 2005 Share Incentive Plan and any award agreements issued
thereunder). Any inconsistencies between the Plan, the Management Shareholders
Agreement and this Agreement shall be resolved in favor of this Agreement.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
its officer thereunder duly authorized and the Employee has hereunto set his
hand, all as of the day and year first set forth above.

 

INTELSAT GLOBAL, LTD.

 

/s/ David McGlade

David McGlade

Chief Executive Officer

ACCEPTED:

The undersigned hereby acknowledges having read this Class A Restricted Share
Agreement and, having had the opportunity to consult with legal and tax
advisors, hereby agrees to be bound by all provisions set forth herein.

 

/s/ Phillip L. Spector

Phillip L. Spector



--------------------------------------------------------------------------------

Exhibit A

Intelsat Global, Ltd.

Shareholder’s Proxy

By this irrevocable proxy, the undersigned,
                                         (the “Grantor”) as the holder of
Class A Restricted Shares and/or Class A Shares in Intelsat Global, Ltd.
(formerly known as Serafina Holdings Limited and referred to herein as the
“Company”) HEREBY APPOINT(S) Egon Durban, failing whom, Raymond Svider, failing
whom, Justin Bateman and failing whom David McGlade, and each of them to be the
agent and standing proxy of the undersigned to represent the undersigned and to
vote on behalf of the undersigned at any General Meeting of the Company and at
any adjournment thereof and, on behalf of the undersigned, to consent to short
notice of any such meeting, and, on behalf of the undersigned to execute any
resolutions being written resolutions in lieu of any general meeting of the
Company.

Dated the      day of         , 2009.

 

 

Name:

Signed by the above named Shareholder in the presence of:

 

Witness Signature:

 

 

 

Witness Name (Print):

 

 

 

Witness Address (Print):

 

 

 